 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         JOHN DOES, et al.,
                                                        CASE NO. C17-0178JLR
11                               Plaintiffs,
                 v.                                     ORDER DENYING MOTION
12                                                      TO STAY
           DONALD TRUMP, et al.,
13                                                      (RELATING TO BOTH CASES)
                                 Defendants.
14
           JEWISH FAMILY SERVICES, et                   CASE NO C17-1707JLR
15         al.,

16                               Plaintiffs,

17                v.

18         DONALD TRUMP, et al.,

                                  Defendants.
19
           Before the court is Defendants’ motion for a stay of all proceedings because on
20
     December 21, 2018, the appropriations act that had been funding the Department of
21
     Justice (“DOJ”) expired. (Mot. (Dkt. # 172).) Plaintiffs in both of the consolidated cases
22


     ORDER - 1
 1 oppose the motion. (Resp. (Dkt # 173).) Defendants did not file a reply. (See generally

 2 Dkt.) The court has considered the motion, Plaintiffs’ response, other relevant portions

 3 of the record, and the applicable law. Being fully advised, 1 the court DENIES

 4 Defendants’ motion for a stay as MOOT.

 5          On December 20, 2018, the court ordered the parties to engage in supplemental

 6 jurisdictional discovery. (12/20/18 Order (Dkt. # 171).) On December 21, 2018, the

 7 appropriations act, which provided DOJ’s funding, lapsed. (See Mot. at 2.) Defendants’

 8 motion suggests that good cause under Federal Rule of Civil Procedure 16(b)(4) exists to

 9 extend Defendants’ February 3, 2019, deadline to produce supplemental discovery

10 because Defendants are “prohibited from working on this matter” by the Antideficiency

11 Act, 31 U.S.C. § 1342. (Mot. at 2.) As discussed below, the court disagrees.

12          The Antideficiency Act prohibition does not apply to “emergencies involving the

13 safety of human life or the protection of property.” 31 U.S.C. § 1342. That standard is

14 met when there is “some reasonable and articulable connection between the function to

15 be performed and the safety of human life or the protection of property” and “some

16 reasonable likelihood that the safety of human life or the protection of the property would

17 be compromised, in some degree, by delay in the performance of the function in

18 questions.” 43 Op. Att’y Gen. 293, 302 (Jan. 16, 1981). By definition, refugees awaiting

19 resettlement through the United States Refugee Admission Program (“USRAP”) have

20

21          1
           No party requests oral argument (see generally Mot.; Resp.), and the court has
   determined that oral argument would not be of assistance in deciding the motion, see Local Rules
22 W.D. Wash. LCR 7(b)(4).


     ORDER - 2
 1 been determined by the United States government to be at risk of persecution because of

 2 a protected characteristic (race, religion, nationality, membership in a particular social

 3 group, or political opinion). See 8 U.S.C. § 1101(a)(42) (defining a “refugee”). On

 4 December 23, 2017, the court preliminary enjoined Defendants’ suspension of the

 5 processing of certain categories of refugees and the admission of those refugees into the

 6 United States. (See 12/23/17 Order (Dkt. # 92).) The jurisdictional discovery that

 7 remains at issue involves Defendants’ compliance with that preliminary injunction. (See

 8 7/27/18 Order (Dkt. # 155).) Thus, the court concludes that the Antideficiency Act does

 9 not bar DOJ or other federal government agencies from continuing to work on these

10 consolidated cases because there is a “reasonable and articulable connection” between the

11 resolution of these consolidated cases and the safety of the refugees at issue and “some

12 reasonable likelihood” that the safety of those refugees would be compromised by a

13 continued delay in these consolidated cases. See 43 Op. Att’y Gen. at 302.

14         Nevertheless, on Friday, January 25, 2019, President Donald Trump signed into

15 law House Joint Resolution 28, the “Further Additional Continuing Appropriations Act,

16 2019,” which includes a short-term continuing resolution that provides fiscal year 2019

17 appropriations through February 15, 2019. Thus, the federal government has restored the

18 lapsed funding upon which Defendants’ motion was premised. (See Mot. at 2.)

19 Accordingly, Defendants’ motion for a stay based on a lapse in funding is now moot, and

20 the court denies it on that basis.

21         Notwithstanding the court’s ruling, the court recognizes that Defendants may have

22 experienced disruptions as a result of the lapse of federal funding. Accordingly, the court


     ORDER - 3
 1 ORDERS the parties to meet and confer by telephone no later than Thursday, January 31,

 2 2019, to discuss any necessary, short adjustments to the current discovery schedule. The

 3 court further ORDERS the parties to file a stipulation and proposed order concerning any

 4 such necessary, short adjustments to the current discovery schedule. If the parties are

 5 unable to reach an agreement, the court ORDERS the parties to file separate proposals no

 6 later than January 31, 2019, limited to no more than three pages, respectively.

 7         Dated this 31st day of January, 2019.

 8

 9

10
                                                    A
                                                    JAMES L. ROBART
11                                                  United States District Judge

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
